  Case 1:20-cv-00649-MN Document 9 Filed 08/31/20 Page 1 of 1 PageID #: 383




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A., 3G
LICENSING S.A., and SISVEL S.p.A.,

               Plaintiffs,
                                                        C.A. No. 20-00649-MN
       v.
                                                        JURY TRIAL DEMANDED
CRADLEPOINT, INC.

               Defendant.



              DEFENDANT CRADLEPOINT’S MOTION TO DISMISS
         COUNTS I, II, IV, VII, AND IX PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Cradlepoint, Inc. (“Cradlepoint”) hereby

moves to dismiss Counts I, II, IV, VII, and IX of Plaintiffs Sisvel International S.A., 3G

Licensing S.A., and Sisvel S.p.A.’s Complaint (D.I. 1), pursuant to Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which relief may be granted. The grounds

for this motion are set forth in Cradlepoint’s Opening Brief in Support of Its Motion to Dismiss

filed concurrently herewith.

                                                   /s/ Kelly E. Farnan
OF COUNSEL                                        Kelly E. Farnan (#4395)
                                                  Valerie A. Caras (#6608)
Amanda Tessar                                     Richards, Layton & Finger, P.A.
Roderick O’Dorisio                                920 North King St.
PERKINS COIE LLP                                  Wilmington, DE 19801
1900 Sixteenth Street, Suite 1400                 Telephone: 302.651.7705
Denver, CO 80202-5255                             farnan@rlf.com
                                                  caras@rlf.com
Daniel T. Keese
PERKINS COIE LLP                                  Attorneys for Defendant Cradlepoint, Inc.
1120 NW Couch Street, 10th Floor
Portland, OR 97209-4128

Dated: August 31, 2020
